Roger Rose plaint. agt Samuel Stowell of Hingham Defendt in an action of the case for not delivering the quantity of twelve cord of wood according to bill under his hand which is to the plaints damage three pound Six Shillings in money with all other due damages &c. . . . The Jury . . . found for the Defendt costs of Court allowd twenty nine Shillings Eight pence. The plaint. appealed from this Judgemt unto the next Court of Assistants and put in Security for the prosecution thereof to Effect.
[ The bill, Burrell’s receipt for 12 cords from Stowell on account of Roger Rose at Elder Bates’ landing place at Weymouth, and various depositions are in S. F. 1722.2-6. Rose appealed (S. F. 1722.1), alleging the wood was not delivered to the proper place at the time agreed, and that the wood delivered at Bates’ landing was rotten and measured but 9 cords. The Court of Assistants (Records, i. 121) sustained the lower court, and Rose had to pay 48s 3d costs.]